Name: 1999/871/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement in the form of an Exchange of Letters between the European Community and Ukraine amending the Agreement between the European Community and Ukraine on trade in textile products
 Type: Decision
 Subject Matter: international trade;  European construction;  Europe;  leather and textile industries
 Date Published: 1999-12-30

 Avis juridique important|31999D08711999/871/EC: Council Decision of 21 December 1999 on the provisional application of the Agreement in the form of an Exchange of Letters between the European Community and Ukraine amending the Agreement between the European Community and Ukraine on trade in textile products Official Journal L 337 , 30/12/1999 P. 0043 - 0043COUNCIL DECISIONof 21 December 1999on the provisional application of the Agreement in the form of an Exchange of Letters between the European Community and Ukraine amending the Agreement between the European Community and Ukraine on trade in textile products(1999/871/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with Article 300(2), first sentence thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community an Agreement in the form of an Exchange of Letters between the European Community and Ukraine amending the Agreement between the European Community and Ukraine on trade in textile products;(2) This Agreement in the form of an Exchange of Letters should, taking into account the provisions on increases of quotas in 1999, be applied on a provisional basis, pending the completion of procedures required for conclusion, subject to reciprocal provisional application by Ukraine,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and Ukraine amending the Agreement between the European Community and Ukraine on trade in textile products shall be applied on a provisional basis, pending its formal conclusion and subject to reciprocal provisional application by Ukraine(1).The text of the Agreement is attached to this Decision.Article 2This Decision shall be published in the Official Journal of the European Communities.It shall enter into force on the day after its publication in the Official Journal.Done at Brussels, 21 December 1999.For the CouncilThe PresidentT. HALONEN(1) The date from which provisional application will become effective will be published in the Official Journal of the European Communities, C series.